             Case 20-10566-MFW   Doc 84-2   Filed 03/10/20   Page 1 of 15




                                   EXHIBIT A

                                 Proposed Order




26099437.3
                        Case 20-10566-MFW                Doc 84-2         Filed 03/10/20       Page 2 of 15




                                 IN THE UNITED STATES BANKRUPTCY COURT
                                      FOR THE DISTRICT OF DELAWARE

                                                                      )
         In re:                                                       )     Chapter 11
                                                                      )
         BLUESTEM BRANDS, INC., et al.,1                              )     Case No. 20-10566 (MFW)
                                                                      )
                                    Debtors.                          )     (Jointly Administered)
                                                                      )
                                                                      )     Re: Docket No. ____


              ORDER PURSUANT TO SECTIONS 105 AND 363 OF THE BANKRUPTCY CODE
             AUTHORIZING THE DEBTORS TO EMPLOY AND RETAIN IMPERIAL CAPITAL,
              LLC TO PROVIDE A CHIEF RESTRUCTURING OFFICER AND ADDITIONAL
               PERSONNEL FOR THE DEBTORS EFFECTIVE AS OF THE PETITION DATE

                  Upon the motion (the “Motion”)2 of the Debtors, for an order (this “Order”) pursuant to

         sections 105(a) and 363(b) of the Bankruptcy Code, authorizing and approving, effective as of

         the Petition Date, the agreement with Imperial Capital, LLC (“Imperial”), a copy of which is

         annexed as Exhibit 1 to this Order (the “Engagement Agreement”), pursuant to which Imperial

         has agreed to provide Robert Warshauer to serve as the Debtors’ CRO, along with any

         Additional Personnel as required or requested by the Debtors; and this Court having found that

         this Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the

         Amended Standing Order of Reference from the United States District Court for the District of

         Delaware, dated as of February 29, 2012; and this Court having found that this is a core



         1
              The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
              number, are as follows: Bluestem Brands, Inc. (5164); Appleseed’s Holdings, Inc. (9117); Blair LLC (1670);
              Bluestem Enterprises, Inc. (1237); Bluestem Fulfillment, Inc. (5931); Bluestem Sales, Inc. (1539); Draper’s &
              Damon’s LLC (2759); Gold Violin LLC (0873); Haband Company LLC (8496); Home Forever LLC (2324);
              Johnny Appleseed’s, Inc. (5560); Norm Thompson Outfitters LLC (8344); Northstar Holdings Inc. (6823);
              Orchard Brands Corporation (6322); Orchard Brands International, Inc. (8962); Orchard Brands Sales Agency,
              LLC (8855); Value Showcase LLC (2920); WinterSilks, LLC (0688). The service address for each of the above
              Debtors is 7075 Flying Cloud Drive, Eden Prairie, MN 55344.
         2
              Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to those terms in the
              Motion.
26099437.3
                      Case 20-10566-MFW          Doc 84-2      Filed 03/10/20     Page 3 of 15




         proceeding pursuant to 28 U.S.C. § 157(b)(2); and this Court having found that venue of this

         proceeding and the Motion in this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and

         due and proper notice of the Motion having been provided, and it appearing that no other or

         further notice need be provided; and the time for objections having expired; and this Court

         having reviewed the Motion and determined that the relief requested in the Motion is in the best

         interests of the Debtors’ and their estates and creditors, and that the terms of compensation being

         sought by the Motion are reasonable; and this Court having determined that the legal and factual

         bases set forth in the Motion establish just cause for the relief granted herein; and upon all of the

         proceedings held before this Court and after due deliberation and sufficient cause appearing

         therefor, it is HEREBY ORDERED THAT:

                1.      The Motion is granted as set forth herein.

                2.      Pursuant to sections 105 and 363 of the Bankruptcy Code, the Engagement

         Agreement, as modified by this Order, is hereby approved effective as of the Petition Date.

                3.      As of the Effective Date, pursuant to the terms of the Engagement Agreement, the

         Debtors are authorized to employ Mr. Warshauer as CRO and for Imperial to provide Additional

         Personnel, subject to the following:

                (a)    Imperial and its affiliates shall not act in any other capacity (for example, and
                without limitation, as a claims agent/claims administrator, or investor/acquirer) in
                connection with these Chapter 11 Cases;

                (b)     In the event the Debtors seek to have Imperial personnel assume executive officer
                positions (the “Executive Officers”) other than Mr. Warshauer or to materially change the
                terms of the Engagement Agreement by either (i) modifying the functions of personnel,
                (ii) adding Executive Officers, or (iii) expanding the scope of the Engagement
                Agreement, a motion to modify the retention shall be filed;

                (c)   No principal, employee, or independent contractor of Imperial shall serve as a
                manager of the Debtors during the pendency of these Chapter 11 Cases;

                (d)   Imperial shall file with this Court, and provide notice to the Notice Parties, reports
                of compensation earned and expenses incurred on a monthly basis (collectively, the “Fee
26099437.3
                     Case 20-10566-MFW           Doc 84-2     Filed 03/10/20     Page 4 of 15




                Statements”). Such Fee Statements shall (i) summarize the time expended and the
                services provided to the Debtor, (ii) identify by name and function the staff provided, and
                (iii) itemize the expenses incurred. Time records shall (i) be appended to the Fee
                Statements, (ii) contain detailed time entries describing the task(s) performed, and (iii) be
                organized by project category. All time entries shall be reported in half-hour (0.5)
                increments. All compensation shall be subject to review by this Court in the event an
                objection is filed and remains unresolved by agreement of the objecting party, the
                Debtors, and Imperial. Objections, unless extended by agreement of the Debtors, shall be
                filed on or before fourteen (14) days after the filing of a Fee Statement;

                (e)    The Debtors are permitted to indemnify those persons serving as Executive
                Officers, including the CRO, on the same terms as provided to the Debtors’ other officers
                and directors under the corporate bylaws and applicable state law, along with insurance
                coverage under the Debtors’ D&O policy;

                (f)      Except as set forth herein, there shall be no indemnification of Imperial, its
                affiliates, or non-officer employees of Imperial;

                (g)     For a period of three (3) years after the conclusion of the engagement, neither Mr.
                Warshauer, Imperial, nor Imperial’s affiliates shall make any investments in the Debtors
                or the reorganized debtors, if any;

                (h)     Imperial shall disclose any and all facts that have a bearing on whether Imperial,
                any of its affiliates, and/or any individuals working on the engagement hold or represent
                any interest adverse to the Debtors, their creditors, or other parties in interest. The
                obligation to disclose identified in this subparagraph is a continuing obligation; and

                (i)    Success fees, transaction fees, or other back-end fees, if any, shall be approved by
                this Court by a separate application and order on a reasonableness standard and are not
                being pre-approved by entry of this Order.

                4.      Except as otherwise provided in paragraph 3(b) of this Order, the Engagement

         Agreement and any related agreements, documents, or other instruments may be modified,

         amended, or supplemented by the parties thereto in accordance with the terms thereof without

         further order of this Court, provided that any such modification, amendment, or supplement shall

         have no material adverse effect on the Debtors’ estates or creditors.

                5.      Notwithstanding the applicability of any Bankruptcy Rule, this Order shall be

         effective and enforceable by its terms immediately upon entry.




26099437.3
                     Case 20-10566-MFW          Doc 84-2     Filed 03/10/20      Page 5 of 15




                6.     This Court shall retain jurisdiction with respect to all matters arising or related to

         the implementation of this Order.




26099437.3
             Case 20-10566-MFW   Doc 84-2   Filed 03/10/20   Page 6 of 15




                                   EXHIBIT 1

                             Engagement Agreement




26099437.3
                   Case 20-10566-MFW               Doc 84-2        Filed 03/10/20          Page 7 of 15




  10100 Santa Monica Boulevard, Suite 2400   Los Angeles, California 90067   TEL 310 246 3700   800 929 2299   FAX 310 777 3000




March 8, 2020

Bluestem Brands, Inc.
7075 Flying Cloud Drive
Eden Prairie, MN 55344
Attention: Bruce Cazenave
           Chief Executive Officer


Dear Bruce:

         This letter confirms and sets forth the terms and conditions of the engagement among (a) Bluestem Brands, Inc.
(the “Company” or the “Debtors”), (b) Robert Warshauer of Imperial Capital, LLC (“Imperial Capital”) as the exclusive
Chief Restructuring Officer (“CRO”) to the Company in connection with the chapter 11 bankruptcy cases (the
“Bankruptcy Case”) of the Debtors, and (c) Imperial Capital, including the scope of the services to be performed and the
basis of compensation for those services. Upon execution of this letter by each of the parties below and receipt of the
retainer described below, this letter will constitute an agreement between the Company and Imperial Capital (the
"Agreement"). Unless expressly provided otherwise herein, this Agreement replaces and supersedes that letter agreement
dated February 18, 2020 between the parties for the provision of restructuring services (the “Pre-Petition Agreement”).

        1.       Description of Services

                    (a)    The CRO and Imperial Capital shall provide consulting services to the Company at the direction
of the Company's Board of Directors (the "Board") in connection with their reorganization efforts and Bankruptcy Case. It
is anticipated that the CRO’s and Imperial Capital's activities shall include the following:

                        i.         Assist the Company’s financial function by supporting and supplementing the finance
                 organization, including, without limitation, liquidity forecasting, financial planning and analysis, and
                 recommending any short-term or longer-term liquidity enhancing measures.

                        ii.        Assist the Company in evaluating strategic alternatives, including the potential sale of
                 the Company or one or more business segments or assets; and in developing the financial analysis
                 required to support and evaluate such strategic alternatives.

                       iii.      Assist the Company in the design and implementation of a restructuring strategy
                 designed to maximize enterprise value, taking into account the interests of all constituencies.

                       iv.         Assist the Company with the development of any business plan scenarios/alternatives,
                 and such other related forecasts as may be required by the Company’s creditors in connection with
                 negotiations or by the Company for other corporate purposes.

                        v.        Assist the Company with its communications and/or negotiations with outside parties
                 including the Company’s stakeholders, lenders, and potential acquirers of Company assets.

                     vi.        Assist the Company with such other matters as may be requested that fall within the
                 CRO’s and Imperial Capital’s expertise, subject to mutual agreement.


                                                                                                                    Imperial Capital, LLC
                    Case 20-10566-MFW                Doc 84-2        Filed 03/10/20          Page 8 of 15



Bluestem Brands, Inc.
March 8, 2020
Page 2 of 9


                        In rendering its services to the Company, the CRO will report directly to the Board and will
make recommendations to and consult with the Board and other senior officers as the Board directs.

                   (b)       In connection with the services to be provided hereunder, the CRO from time to time may
utilize the services of other employees of Imperial Capital.

                            Imperial Capital personnel providing services to the Company may also work with other
Imperial Capital clients in conjunction with unrelated matters.

         2.       Information Provided by the Company and Forward Looking Statements

         The Company shall use all reasonable efforts to: (i) provide the CRO and Imperial Capital with access to
management and other representatives of the Company; and (ii) to furnish all data, material, and other information
concerning the business, assets, liabilities, operations, cash flows, properties, financial condition and prospects of the
Company that the CRO and Imperial Capital reasonably requests in connection with the services to be provided to the
Company. The CRO and Imperial Capital shall rely, without further independent verification, on the accuracy and
completeness of all publicly available information and information that is furnished by or on behalf of the Company and
otherwise reviewed by Imperial Capital in connection with the services performed for the Company. The Company
acknowledges and agrees that the CRO and Imperial Capital are not responsible for the accuracy or completeness of such
information and shall not be responsible for any inaccuracies or omissions therein. The CRO and Imperial Capital are
under no obligation to update data submitted to it or to review any other areas unless specifically requested by the Board to
do so.

         You understand that the services to be rendered by the CRO and Imperial Capital may include the preparation of
projections and other forward-looking statements, and numerous factors can affect the actual results of the Company's
operations, which may materially and adversely differ from those projections. In addition, the CRO and Imperial Capital
will be relying on information provided by the Company in the preparation of those projections and other forward-looking
statements.

         3.       Limitation of Duties

         The CRO and Imperial Capital make no representation or guarantee that, inter alia, (i) an appropriate restructuring
proposal or strategic alternative can be formulated for the Company (ii) any restructuring proposal or strategic alternative
presented to the Company's management or the Board will be more successful than all other possible restructuring
proposals or strategic alternatives, (iii) restructuring is the best course of action for the Company or (iv) if formulated, that
any proposed restructuring plan or strategic alternative will be accepted by any of the Company's creditors, shareholders
and other constituents. Further, the CRO and Imperial Capital do not assume any responsibility for the Company's decision
to pursue, or not pursue any business strategy, or to effect, or not to effect any transaction. The CRO and Imperial Capital
shall be responsible for assistance with the implementation only of the restructuring proposal or strategic alternative
approved by the Board and only to the extent and in the manner authorized by and directed by the Board and agreed to by
the CRO and Imperial Capital.

         4.       Compensation

         In consideration for the services to be provided under this Agreement by the CRO and Imperial Capital, Imperial
Capital shall be paid:

                  (a)     A monthly fee of $225,000 per month (the “Monthly Fee”), payable monthly in advance during
the term of this Agreement. The first Monthly Fee shall be payable upon execution of this Agreement and each subsequent
Monthly Fee shall be payable in advance on the first day of each month. If the first Monthly Fee is payable for a partial
month, such first Monthly Fee shall be pro-rated from the date hereof to the end of the month;

                                                                                                                      Imperial Capital, LLC
                   Case 20-10566-MFW                Doc 84-2       Filed 03/10/20         Page 9 of 15



Bluestem Brands, Inc.
March 8, 2020
Page 3 of 9


                  (b)       As compensation for Services hereunder being provided by additional Imperial Capital
professionals that the CRO may reasonably designate in connection with the services to be provided hereunder, Imperial
Capital shall be entitled to non-refundable professional fees based on the actual hours incurred by any Imperial personnel
on matters pertinent to the engagement hereunder (the “Hourly Fees”). The Hourly Fees shall be based upon the following
hourly rates:

                            Managing Director                                 $1,150
                           Senior Vice President                               $900
                                Associate                                      $750
                                  Analyst                                      $450


                  (c)      The Company paid to Imperial Capital a retainer of $225,000 under the Pre-Petition Agreement,
which retainer shall be carried over to this Agreement. Any amount of the Retainer that shall remain unused at the end of
this Agreement shall be immediately returned to the Company after applying all unpaid fees and expenses of the CRO and
Imperial Capital.

                  (d)      In addition, Imperial Capital will be reimbursed for its reasonable out-of-pocket expenses
incurred in connection with this assignment, such as travel, lodging, duplicating, messenger and telephone charges. Under
the Pre-Petition Agreement, Imperial Capital received a cash deposit of $20,000 (the “Deposit”) against Expenses, which
shall be carried over to this Agreement. Any unused amounts of the Deposit will be returned to the Company upon
demand. All fees and expenses will be billed on a monthly basis or, at Imperial Capital's discretion, more frequently.
Invoices are payable upon receipt.

         5.       Term

         (a)     This Agreement will apply from the commencement of the services referred to in Section 1 and may be
terminated with immediate effect by either party without cause by written notice to the other party.

          (b)      Imperial Capital normally does not withdraw from an engagement unless the Company misrepresents or
fails to disclose material facts, fails to pay fees or expenses, or makes it unethical or unreasonably difficult for Imperial
Capital to continue performance of the engagement, or other just cause exists.

        (c)      On termination of the Agreement, any fees and expenses due to Imperial Capital shall be remitted
promptly (including fees and expenses that accrued prior to but are invoiced subsequent to such termination).

         (d)      The provisions of this Agreement that give the parties rights or obligations beyond its termination shall
survive and continue to bind the parties.

         6.       Bankruptcy Proceedings

          Promptly following its execution and delivery of this Agreement, the Company will apply to the court with
jurisdiction over the Bankruptcy Case (the “Bankruptcy Court”) for approval of Imperial Capital’s retention and the
designation of Mr. Warshauer as CRO, nunc pro tunc to the date of this Agreement and use commercially reasonable
efforts to obtain an order of the Bankruptcy Court authorizing the retention of Imperial Capital and the designation of Mr.
Warshauer as CRO under Section 363(b) of the Bankruptcy Code and upon the terms of this Agreement. The Company
shall provide a copy of such application and proposed order to Imperial Capital for review as much in advance of filing as
is reasonably practicable and such application and order must be acceptable to the Company and Imperial Capital.
Following entry of the order authorizing Imperial Capital’s retention and the designation of Mr. Warshauer as CRO, the
Company shall pay all fees and expenses due pursuant to this Agreement, as approved by the Bankruptcy Court, as
promptly as possible in accordance with the terms of this Agreement, the order of the Bankruptcy Court approving the
Engagement, the Bankruptcy Code, the Bankruptcy Rules and applicable local rules and orders, and will work with
                                                                                                                   Imperial Capital, LLC
                  Case 20-10566-MFW                Doc 84-2       Filed 03/10/20         Page 10 of 15



Bluestem Brands, Inc.
March 8, 2020
Page 4 of 9


Imperial Capital to promptly file any and all necessary applications regarding such fees and expenses with the Bankruptcy
Court. Imperial Capital shall have no obligation to provide services under this Agreement unless Imperial Capital’s
retention under this Agreement is approved by final order of the Bankruptcy Court which is acceptable to Imperial Capital
and which approves this Agreement in all material respects. The Company shall reimburse Imperial Capital for all
reasonable and documented costs and expenses incurred by Imperial Capital (including, without limitation, reasonable and
documented fees of counsel of Imperial Capital) in obtaining such order of the Bankruptcy Court. If the order authorizing
Imperial Capital’s employment is not obtained, or is later reversed, modified or set aside for any reason, then Imperial
Capital may terminate this Agreement, and the Company shall promptly reimburse Imperial Capital for all fees and
expenses due pursuant to this Agreement. The provisions of this Section shall survive the termination or expiration of this
Agreement.

         7.       Relationship of the Parties

          The parties intend that an independent contractor relationship will be created by this engagement letter. Neither
the CRO nor Imperial Capital or any of its personnel or agents is to be considered an employee or agent of the Company
and, subject to paragraph 12, the personnel and agents of Imperial Capital are not entitled to any of the benefits that the
Company provides for the Company employees. The Company acknowledges and agrees that the CRO’s and Imperial
Capital's engagement shall not constitute an audit, review or compilation, or any other type of financial statement reporting
engagement that is subject to the rules of the AICPA, SEC or other state or national professional or regulatory body.

         8.       No Third Party Beneficiary

         The Company acknowledges that all advice (written or oral) provided by the CRO or Imperial Capital to the
Company in connection with this engagement is intended solely for the benefit and use of the Company (limited to its
Board and management) in considering the matters to which this engagement relates. The Company agrees that no such
advice shall be used for any other purpose or reproduced, disseminated, quoted or referred to at any time in any manner or
for any purpose other than accomplishing the tasks referred to herein without the CRO’s and Imperial Capital's prior
approval (which shall not be unreasonably withheld), except as required by law.

         9.       Conflicts

          The CRO and Imperial Capital are not currently aware of any relationship that would create a conflict of interest
with the Company or those parties-in-interest of which you have made us aware. Because Imperial Capital and its
affiliates and subsidiaries comprise a financial services firm (the "Firm") that serves clients on a global basis in numerous
cases, both in and out of court, it is possible that the Firm may have rendered or will render services to or have business
associations with other entities or people which had or have or may have relationships with the Company, including
creditors of the Company. The Firm will not be prevented or restricted by virtue of providing the services under this
Agreement from providing services to other entities or individuals, including entities or individuals whose interests may be
in competition or conflict with the Company's, provided the Firm makes appropriate arrangements to ensure that the
confidentiality of information is maintained. The Company acknowledges that Imperial Capital or its affiliates may, from
time to time, quote a market in or make purchases or sales for their own accounts or the accounts of its brokerage
customers in debt or equity securities of or claims against the Company and Imperial Capital’s research department may
express views or opinions with respect thereto. Imperial Capital has, and agrees to maintain, information barriers between
Imperial Capital’s corporate finance department and its sales and trading department and research department, pursuant to
which Imperial Capital’s corporate finance employees are prohibited from disclosing confidential information to Imperial
Capital’s sales and trading or research employees.

         10.      Confidentiality

         The CRO and Imperial Capital shall keep as confidential all non-public information received from the Company
in conjunction with this engagement, except: (i) as requested by the Company or its legal counsel; (ii) as required by legal
proceedings, subject to process below or (iii) as reasonably required in the performance of this engagement. The CRO and
                                                                                                                   Imperial Capital, LLC
                   Case 20-10566-MFW                 Doc 84-2         Filed 03/10/20         Page 11 of 15



Bluestem Brands, Inc.
March 8, 2020
Page 5 of 9


Imperial Capital will give notice to the Company of any subpoena or court order it receives requiring disclosure of
Confidential Information so that the Company may seek an appropriate protective order and/or waive Imperial Capital's
compliance with the provisions of this Agreement. If the CRO or Imperial Capital is legally compelled to disclose any of
the Confidential Information to such court, agency, or authority, then the CRO or Imperial Capital will disclose only that
portion of the Confidential Information that Imperial Capital's counsel advises that it is compelled to disclose, provided,
however, that no notice shall be required in connection with routine regulatory examinations (including those of self-
regulatory organizations) not targeted at the Company. All obligations as to non-disclosure shall cease as to any part of
such information to the extent that such information is or becomes public other than as a result of a breach of this
provision.

         11.       Indemnification and Limitations on Liability

          The attached indemnification and limitation on liability agreement is incorporated herein by reference and shall be
executed upon the acceptance of this Agreement. Termination of this engagement shall not affect these indemnification and
limitation on liability provisions, which shall remain in full force and effect. In no event shall the CRO, Imperial Capital,
or any other Indemnitee be liable to the Company or its affiliates, successors, or any person claiming on behalf of or in the
right of the Company (including the Company’s owners, parents, affiliates, successors, directors, officers, employees,
agents, security holders, or creditors) for (i) any amount which, when taken together with all losses for which the CRO,
Imperial Capital, and the Indemnified Parties are liable in connection with this Agreement or the Engagement, would
exceed the amount of fees for the Services actually received by Imperial Capital from the Company in connection with the
Engagement during the immediately preceding 12 months or (ii) any special, consequential, incidental or exemplary
damages or loss (or any lost profits, savings or business opportunity) (the amounts described in clauses (i) and (ii)
collectively, the “Liability Cap”). This paragraph shall apply regardless of the nature of any claim(s) (including claims
based on contract, statute, negligence, tort, strict liability or otherwise), regardless of any failure of the essential purpose of
any remedy and whether or not the CRO or Imperial Capital was advised of the possibility of the damage or loss asserted,
but shall not apply to the extent finally determined by final and non-appealable judgment of a court of competent
jurisdiction to be prohibited by applicable law. The provisions of this Section shall survive the termination or expiration of
this Agreement.

         12.       D&O Insurance

           The Company shall specifically include and cover the CRO with direct coverage under the Company’s policy for
liability insurance covering its directors, officers and any equivalently placed employees (the “D&O Insurance”). Upon
request of the CRO, the Company shall provide the CRO with a copy of the policy documentation for its then-current D&O
Insurance, a certificate of insurance evidencing the policy is in full force and effect, and a copy of the signed board
resolutions and any other documents as Imperial Capital may reasonably request evidencing the appointment and coverage
of the indemnitees. The Company will maintain such D&O Insurance coverage for the period through which claims can be
made against such persons. The Company disclaims a right to distribution from the D&O Insurance coverage with respect
to such persons. In the event that the Company is unable to include the CRO under the Company’s D&O Insurance
coverage or does not have first dollar coverage reasonably acceptable to the CRO in effect for at least $20 million (e.g.,
there are outstanding or threatened claims against officers and directors alleging prior acts that may give rise to a claim),
then the CRO may, at its option, attempt to purchase a separate D&O insurance policy that will cover the CRO. The cost of
such separate policy shall be invoiced to the Company as an out-of-pocket expense. If the CRO is unable or unwilling to
purchase such separate D&O insurance policy, then the CRO reserves the right to immediately terminate the Agreement.

         13.       Miscellaneous

         This Agreement (together with the attached indemnity provisions), including, without limitation, the construction
and interpretation thereof and all claims, controversies and disputes arising under or relating thereto, shall be governed and
construed in accordance with the laws of the State of New York, without regard to principles of conflict of law that would
defer to the laws of another jurisdiction. The Company and Imperial Capital agree to waive trial by jury in any action,
proceeding or counterclaim brought by or on behalf of the parties hereto with respect to any matter relating to or arising out
                                                                                                                        Imperial Capital, LLC
                  Case 20-10566-MFW                Doc 84-2       Filed 03/10/20         Page 12 of 15



Bluestem Brands, Inc.
March 8, 2020
Page 6 of 9


of the engagement or the performance or non-performance of Imperial Capital hereunder. The Company and Imperial
Capital agree, to the extent permitted by applicable law, that any Federal Court sitting within the Southern District of New
York shall have exclusive jurisdiction over any litigation arising out of this Agreement; to submit to the personal
jurisdiction of the Courts of the United States District Court for the Southern District of New York; and to waive any and
all personal rights under the law of any jurisdiction to object on any basis (including, without limitation, inconvenience of
forum) to jurisdiction or venue within the State of New York for any litigation arising in connection with this Agreement.

          This Agreement shall be binding upon Imperial Capital and the Company, their respective heirs, successors, and
assignees, and any heir, successor, or assignee of a substantial portion of Imperial Capital's or the Company's respective
businesses and/or assets, including any Chapter 11 Trustee. This Agreement incorporates the entire understanding of the
parties with respect to the subject matter hereof and may not be amended or modified except in writing executed by the
Company and Imperial Capital. Notwithstanding anything herein to the contrary, upon the Company’s approval, Imperial
Capital may reference or list the Company's name and/or logo and/or a general description of the services in Imperial
Capital's marketing materials, including, without limitation, on Imperial Capital's website.

         If any term, provision or portion of this Agreement shall be determined to be invalid, void or unenforceable, the
remainder of the terms, provisions and portions of this Agreement letter shall remain in full force and effect. No failure or
delay by either party in exercising any right, power or remedy hereunder or pursuant hereto, or any failure to give notice of
any breach of or to require compliance with any term of this agreement, shall operate as a waiver thereof.

         All notices required or permitted to be delivered under this Agreement shall be sent, if to Imperial Capital, to the
address set forth at the head of this letter, to the attention of Robert Warshauer, and if to the Company, to the address set
forth above to the attention of the Company's Chief Executive Officer with a copy to the General Counsel, or to such other
name or address as may be given in writing to the other party. All notices under this Agreement shall be sufficient if
delivered by facsimile or overnight courier. Any notice shall be deemed to be given only upon actual receipt.




                                                                                                                   Imperial Capital, LLC
Case 20-10566-MFW   Doc 84-2   Filed 03/10/20   Page 13 of 15




                                 Christopher Shepard
                                 EVP
                  Case 20-10566-MFW                Doc 84-2        Filed 03/10/20        Page 14 of 15



Bluestem Brands, Inc.
March 8, 2020
Page 8 of 9


                                                        Schedule I


This indemnification and limitation on liability agreement is made part of an agreement, dated March 8, 2020 (which together
with any renewals, modifications or extensions thereof, is herein referred to as the "Agreement") by and between Robert
Warshauer (the “CRO”), Imperial Capital, LLC ("Imperial Capital") and Bluestem Brands, Inc. (the "Company"), for services
to be rendered to the Company by Imperial Capital.

    A. The Company agrees to indemnify and hold harmless each of the CRO, Imperial Capital, its affiliates and their
       respective shareholders, members, managers, employees, agents, representatives and subcontractors (each, an
       "Indemnified Party" and collectively, the "Indemnified Parties'') against any and all losses, claims, damages,
       liabilities, penalties, obligations and expenses, including the reasonable costs for counsel or others (including
       employees of Imperial Capital, based on their then current hourly billing rates) in investigating, preparing or defending
       any action or claim, whether or not in connection with litigation in which any Indemnified Party is a party, or
       enforcing the Agreement (including these indemnity provisions), as and when incurred, caused by, relating to, based
       upon or arising out of (directly or indirectly) the Indemnified Parties' acceptance of or the performance or
       nonperformance of their obligations under the Agreement; provided, however, such indemnity shall not apply to any
       such loss, claim, damage, liability or expense to the extent it is found in a final judgment by a court of competent
       jurisdiction to have resulted primarily and directly from such Indemnified Party's gross negligence or willful
       misconduct. The Company also agrees that (a) no Indemnified Party shall have any liability (whether direct or indirect,
       in contract or tort or otherwise) to the Company for or in connection with the engagement of Imperial Capital, except
       to the extent that any such liability for losses, claims, damages, liabilities or expenses are found in a final judgment by
       a court of competent jurisdiction to have resulted primarily and directly from such Indemnified Party's gross
       negligence or willful misconduct and (b) in no event will any Indemnified Party have any liability to the Company for
       special, consequential, incidental or exemplary damages or loss (nor any lost profits, savings or business opportunity).
       The Company further agrees that it will not, without the prior consent of an Indemnified Party, settle or compromise or
       consent to the entry of any judgment in any pending or threatened claim, action, suit or proceeding in respect of which
       such Indemnified Party seeks indemnification hereunder (whether or not such Indemnified Party is an actual party to
       such claim, action, suit or proceedings) unless such settlement, compromise or consent includes an unconditional
       release of such Indemnified Party from all liabilities arising out of such claim, action, suit or proceeding.

    B. These indemnification provisions shall be in addition to any liability which the Company may otherwise have to the
       Indemnified Parties. In the event that, at any time whether before or after termination of the engagement or the
       Agreement, as a result of or in connection with the Agreement or Imperial Capital's and its personnel's role under the
       Agreement, Imperial Capital or any Indemnified Party is required to produce any of its personnel (including former
       employees) for examination, deposition or other written, recorded or oral presentation, or Imperial Capital or any of
       its personnel (including former employees) or any other Indemnified Party is required to produce or otherwise review,
       compile, submit, duplicate, search for, organize or report on any material within such Indemnified Party's possession
       or control pursuant to a subpoena or other legal (including administrative) process, the Company will reimburse the
       Indemnified Party for its out of pocket expenses, including the reasonable fees and expenses of its counsel, and will
       compensate the Indemnified Party for the time expended by its personnel based on such personnel's then current
       hourly rate.

    C. If any action, proceeding or investigation is commenced to which any Indemnified Party proposes to demand
       indemnification hereunder, such Indemnified Party will notify the Company with reasonable promptness; provided,
       however, that any failure by such Indemnified Party to notify the Company will not relieve the Company from its
       obligations hereunder, except to the extent that such failure shall have actually prejudiced the defense of such action.
       The Company shall promptly pay expenses reasonably incurred by any Indemnified Party in defending, participating
       in, or settling any action, proceeding or investigation in which such Indemnified Party is a party or is threatened to be
       made a party or otherwise is participating in by reason of the engagement under the Agreement, upon submission of
       invoices therefor, whether in advance of the final disposition of such action, proceeding, or investigation or otherwise.
       Each Indemnified Party hereby unde1takes, and the Company hereby accepts its undertaking, to repay any and all such
       amounts so advanced if it shall ultimately be determined that such Indemnified Party is not entitled to be indemnified
                                                                                                                   Imperial Capital, LLC
                 Case 20-10566-MFW                Doc 84-2        Filed 03/10/20        Page 15 of 15



Bluestem Brands, Inc.
March 8, 2020
Page 9 of 9


        therefor. If any such action, proceeding or investigation in which an Indemnified Party is a party is also against the
        Company, the Company may, in lieu of advancing the expenses of separate counsel for such Indemnified Party,
        provide such Indemnified Party with legal representation by the same counsel who represents the Company, provided
        such counsel is reasonably satisfactory to such Indemnified Party, at no cost to such Indemnified Party; provided,
        however, that if such counsel or counsel to the Indemnified Party shall determine that due to the existence of actual or
        potential conflicts of interest between such Indemnified Party and the Company such counsel is unable to represent
        both the Indemnified Party and the Company, then the Indemnified Party shall be entitled to use separate counsel of its
        own choice, and the Company shall promptly advance its reasonable expenses of such separate counsel upon
        submission of invoices therefor. Nothing herein shall prevent an Indemnified Party from using separate counsel of its
        own choice at its own expense. The Company will be liable for any settlement of any claim against an Indemnified
        Party made with the Company's written consent, which consent shall not be unreasonably withheld.

   D. In order to provide for just and equitable contribution if a claim for indemnification pursuant to these indemnification
      provisions is made but it is found in a final judgment by a court of competent jurisdiction that such indemnification
      may not be enforced in such case, even though the express provisions hereof provide for indemnification, then the
      relative fault of the Company, on the one hand, and the Indemnified Parties, on the other hand, in connection with the
      statements, acts or omissions which resulted in the losses, claims, damages, liabilities and costs giving rise to the
      indemnification claim and other relevant equitable considerations shall be considered; and further provided that in no
      event will the Indemnified Parties' aggregate contribution for all losses, claims, damages, liabilities and expenses with
      respect to which contribution is available hereunder exceed the amount of fees actually received by the Indemnified
      Parties pursuant to the Agreement. No person found liable for a fraudulent misrepresentation shall be entitled to
      contribution hereunder from any person who is not also found liable for such fraudulent misrepresentation.

   E. In the event the Company and Imperial Capital seek judicial approval for the assumption of the Agreement or
      authorization to enter into a new engagement agreement pursuant to either of which Imperial Capital would continue
      to be engaged by the Company, the Company shall promptly pay expenses reasonably incurred by the Indemnified
      Parties, including reasonable attorneys' fees and expenses, in connection with any motion, action or claim made either
      in support of or in opposition to any such retention or authorization, whether in advance of or following any judicial
      disposition of such motion, action or claim, promptly upon submission of invoices therefor and regardless of whether
      such retention or authorization is approved by any court. The Company will also promptly pay the Indemnified Parties
      for any expenses reasonably incurred by them, including attorneys' fees and expenses, in seeking payment of all
      amounts owed it under the Agreement (or any new engagement agreement) whether through submission of a fee
      application or in any other manner, without offset, recoupment or counterclaim, whether as a secured claim, an
      administrative expense claim, an unsecured claim, a prepetition claim or a post-petition claim.

   F.   Subject to bankruptcy law and regulations, neither termination of the Agreement nor termination of the CRO’s or
        Imperial Capital's engagement nor the filing of a petition under Chapter 7 or 11 of the United States Bankruptcy Code
        (nor the conversion of an existing case to one under a different chapter) shall affect these indemnification provisions,
        which shall hereafter remain operative and in full force and effect.

   G. The rights provided herein shall not be deemed exclusive of any other rights to which the Indemnified Parties may be
      entitled under the certificate of incorporation or bylaws of the Company, any other agreements, any vote of
      stockholders or disinterested directors of the Company, any applicable law or otherwise.




                                                                                                                  Imperial Capital, LLC
